Appeal by the defendant Brook-dale Hospital Medical Center from stated portions of an order of the Supreme Court, Kings County (Levine, J.), dated December 4, 1995.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs, for reasons stated by Justice Levine at the Supreme Court {see, Mduba v Benedictine Hosp., 52 AD2d 450, 453; Citron v Northern Dutchess Hosp., 198 AD2d 618; Nagengast v Samaritan Hosp., 211 AD2d 878). Bracken, J. P., Sullivan, Santucci and Altman, JJ., concur.